Citation Nr: 0518361	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound.


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  At present, the veteran's 
case is before the Board for appellate adjudication. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran is currently receiving nonservice-connected 
pension benefits.  His nonservice-connected disabilities 
include hypertension, rated as 10 percent disabling; 
bronchial asthma, rated as 10 percent disabling; and hearing 
loss, rated as 0 percent disabling.  Other nonservice-
connected disorders not considered for pension purposes and 
not subject to compensation are degenerative joint disease of 
the spine, rated as 10 percent disabling; duodenal ulcer, 
rated as 0 percent disabling; gastroenteritis, rated as 0 
percent disabling; hepatitis, rated as 0 percent disabling; 
and claimed gall bladder condition, not rated.  The veteran's 
combined evaluation for pension is 30 percent.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living.

5.  The veteran is neither substantially confined to his 
home/dwelling and the immediate premises by reason of his 
disabilities, nor institutionalized.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person or 
on being housebound have not been met. 38 U.S.C.A. §§ 1502, 
5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via a November 2003 RO letter, the 
January 2004 rating decision, and the April 2004 statement of 
the case (SOC).  In addition, the November 2003 RO letter and 
the April 2004 SOC provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the rating decision, and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

In this case, in a November 1988 decision letter, the veteran 
was awarded nonservice-connected pension benefits.  His 
nonservice-connected disabilities include hypertension, rated 
as 10 percent disabling; bronchial asthma, rated as 10 
percent disabling; and hearing loss, rated as 0 percent 
disabling.  Other nonservice-connected disorders not 
considered for pension purposes and not subject to 
compensation are degenerative joint disease of the spine, 
rated as 10 percent disabling; duodenal ulcer, rated as 0 
percent disabling; gastroenteritis, rated as 0 percent 
disabling; hepatitis, rated as 0 percent disabling; and 
claimed gall bladder condition, not rated.  The veteran's 
combined evaluation for pension is 30 percent.

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2004).  Generally, need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) (2004).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a) (2004).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  See id.  Determinations that the veteran 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Moreover, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See id.

Furthermore, if a veteran is entitled to pension but not in 
need of regular aid and attendance, the veteran may meet the 
criteria for special monthly pension based on housebound 
status if, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of disability or 
disabilities.  The permanently housebound requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.351(d) (2004).

In this case, the medical evidence includes VA medical 
records from the San Juan VA Medical Center dated from 2002 
to 2003 which describe the treatment the veteran has received 
for various health problems, including hearing loss.  In 
addition, the evidence includes several undated/dated 
statements from Triple-S, Inc., which is affiliated to Blue 
Cross/Blue Shield.  These statements are correspondence to 
the veteran regarding payments made on a policy the veteran 
was holding with them.

Statements from Campo Alegre Pharmacy, the Pain Clinic, and 
M. Hernandez-Duprey, M.D., constitute bills for services 
rendered to the veteran.  March 1998 and July 2000 reports 
from the Audiology Clinic show the results from hearing 
acuity testing performed on the veteran.  And, a statement 
from R. Rivera-Rivera, M.D., received September 2003 
describes the prescription medications indicated for the 
veteran.

An August 2003 VA Aids and Attendance examination report 
indicates the veteran had normal posture and general 
appearance.  He had no restrictions of the upper extremities, 
including grip, fine movement, ability to self feed, button 
clothing, shave and attend to the needs of nature.  Also, he 
had no restrictions of the lower extremities, including 
limitation of motion, atrophy, contractures or other 
interference.  The veteran was noted to have various 
diagnoses such as spine degenerative joint disease, lung 
disorder, high blood pressure, gastroesophageal reflux 
disease (GERD), etc.  He was able to leave the house each day 
at any time.  And, he was found not to have the need for aids 
such as canes, braces, crutches or walkers.  The examiner 
noted that daily skilled services were not required.

A September 2003 VA Aids and Attendance examination report, 
however, shows that the examiner found the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran required hospital, nursing home or 
other institutional care.  Nevertheless, the examiner noted 
no gross limitation of the upper extremities, except for 
self-feeding, button clothing and shaving.  And, there was no 
major limitation of motion of the lower extremities, other 
than some limitation of motion of the knees.

A December 2003 VA Aids and Attendance examination report 
indicates the veteran came to the examination via car 
accompanied by his wife.  He was not hospitalized or 
bedridden, with no major visual problems.  He appeared 
mentally sound and capable of managing his benefits payments.  
On a typical day, the veteran indicated that he got up in the 
morning, walked to the bathroom for the needs of nature, 
rinsed his mouth, washed his face and brushed his teeth, 
although he shaved in the afternoon.  He then ate breakfast 
in a private restaurant from 9:30 to 10:00 a.m., and 
afterwards sometimes visited a friend who sold cars.  He did 
not each lunch, but would bathe and then have dinner at about 
6:30 p.m.  He would watch television and listened to the 
news, and finally would go to sleep at about 9:30 or 10:00 
p.m.  Upon examination, the veteran did not have restrictions 
of the upper extremities.  He was able to attend activities 
of daily living and needs of nature by himself without 
assistance.  He was able to walk with adequate propulsion and 
balance without deficit in weight bearing, and was able to 
walk approximately 15 minutes over leveled ground at a normal 
pace without tiring.  He did not use aids for walking.  
Furthermore, the examiner noted that the veteran could leave 
the house to attend medical appointments, visit his friends 
and brother, and go to the barbershop and bank.  The veteran 
was diagnosed with degenerative joint disease of the spine, 
arterial hypertension under treatment, and bronchial asthma.

After a review of the evidence, the Board finds that the 
evidence simply does not show the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  Hence, he does not meet the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(1) (2004) based on impairment of vision.  As well, 
the medical evidence of record does not indicate that the 
appellant is hospitalized or a patient in a nursing home 
because of mental or physical incapacity, per the August 2003 
and December 2003 VA aid and attendance examination reports. 
Therefore, the Board finds that the criteria for special 
monthly pension benefits under 38 C.F.R. § 3.351(c)(2) (2004) 
are not met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2004).  It is clear from August 2003 
and December 2003 VA examination reports that he was able to 
walk without the assistance of another or of other assistive 
aids, and was able to leave the home at any time by himself.  
Simply put, the medical evidence in the aggregate simply does 
not show that he is incapacitated, physically or mentally, 
requiring care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  And, in this case, the Board 
acknowledges that the September 2003 VA Aids and Attendance 
examination report indicates that the veteran required the 
daily personal health care services of a skilled provider 
without which the veteran required hospital, nursing home or 
other institutional care.  However, the examiner noted no 
gross limitation of the upper extremities, except for self-
feeding, button clothing and shaving.  And, there was no 
major limitation of motion of the lower extremities, other 
than some limitation of motion of the knees.  Furthermore, 
the September 2003 report did not indicate that the veteran 
was blind or so nearly blind, was unable to protect himself 
from the hazards of daily living, was institutionalized, or 
was substantially confined to his home/dwelling and the 
immediate premises by reason of his disabilities.  

On the other hand, the August 2003 and the December 2003 VA 
examination reports provided more extensive description of 
the veteran's current situation, including his daily 
activities and living conditions which the September 2003 
report fails to include.  Therefore, the Board finds that the 
August and December 2003 VA examination report have a greater 
probative value than the September 2003 VA examination report 
discussed above.  See Owens, supra.

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living.  
Therefore, he does not qualify for increased pension benefits 
on the basis of having a regular need for aid and attendance.

Lastly, the record does not show that the veteran has a 
single permanent disability rated as 100 percent disabling, 
and additional disability or disabilities independently 
ratable at 60 percent or is permanently housebound by reason 
of disability or disabilities.  He is able to leave the house 
at any time, per the August 2003 and December 2003 VA 
examination reports.  Hence, the criteria for special monthly 
pension based on housebound status under 38 C.F.R. § 3.351(d) 
(2004) are not met.

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.

For the reasons discussed above, the preponderance of the 
evidence is against the award of special monthly pension 
based on the need for the regular aid and attendance of 
another person or on being housebound, and the reasonable 
doubt doctrine is not for application to this issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Special monthly pension based on the need for regular aid and 
attendance or on being housebound is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


